PER CURIAM.
Appellant Willie Williams was convicted of two counts of sale of cocaine, two counts of possession of cocaine, and one count of possession of cocaine with intent to sell. *1278These charges came about as follows: On July 10, 1987, Williams sold several “rocks” of cocaine to an undercover deputy. On July 14 a similar transaction occurred. Finally, when arrested July 21, Williams had a salable quantity of cocaine in his possession. The sole point on appeal is whether the July 10 and July 14 incidents may support convictions for both sale and possession. Finding from the record before us that in each instance Williams alienated all the cocaine then in his possession, we hold that they may not. Gordon v. State, 528 So.2d 910 (Fla. 2d DCA 1988), approved sub nom. State v. Smith, 547 So.2d 613 (Fla.1989). Accordingly, we remand this case to the circuit court with directions to vacate the convictions and sentences for possession of cocaine. The convictions and sentences for sale and possession with intent to sell are affirmed.
RYDER, A.C.J., and DANAHY and FRANK, JJ., concur.